UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                                                     6/2/2021
                                                          :
BEYOND BESPOKE TAILORS, INC., et                          :
al.,                                                      :
                                                          :
                                        Plaintiffs,       :        20-cv-5482 (VSB)
                                                          :
                      -against-                           :             ORDER
                                                          :
JAMES BARCHIESI, et al.,                                  :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of Defendants’ partial motion to dismiss and motion to transfer this action

to the Western District of Pennsylvania, (Doc. 10), Plaintiffs’ opposition, (Doc. 15), and

Defendants’ reply, which includes a declaration and numerous exhibits, (Doc. 20.) I am also in

receipt of Plaintiffs’ letter motion to strike the declaration and exhibits submitted with

Defendants’ reply, (Doc. 21), Defendants’ opposition, (Doc. 22), and Plaintiffs’ reply, (Doc. 23).

        I have considered Plaintiffs’ motion to strike, and find that given that the exhibits

submitted with Defendants’ reply raise new issues pertinent to Defendants’ motion to transfer,

Plaintiffs should be given the opportunity to file a sur-reply regarding how these exhibits and the

declaration affect their opposition to Defendants’ motion to transfer pursuant to 28 U.S.C. §

1404(a). In particular, Plaintiffs should address the effect, if any, of the forum selection clause in

the Subscription Agreement and Power of Attorney between Worksite Capital Partners, LP and

Plaintiff Nick Torres. (See Doc. 20-6.) Plaintiffs are also permitted to submit a declaration from

an individual with knowledge of these issues. Given that I am providing Plaintiffs with the

opportunity to file a sur-reply and a declaration to address this new evidence, Plaintiffs’ motion
to strike is denied. See Revise Clothing, Inc. v. Joe’s Jeans Subsidiary, Inc., 687 F. Supp. 2d

381, 387 (S.D.N.Y. 2010) (refusing to strike new evidence filed on reply where plaintiff would

suffer no prejudice because plaintiff had “submitted a surreply and also had the opportunity to

present evidence at the evidentiary hearing”); Toure v. Cent. Parking Sys. of New York, No. 05

Civ. 5237(WHP), 2007 WL 2872455, at *2 (S.D.N.Y. Sept. 28, 2007) (denying motion to strike

where defendants submitted sur-reply). Accordingly, it is hereby:

       ORDERED that Plaintiffs submit a sur-reply to Defendants’ motion to transfer that is no

longer than ten pages by June 15, 2021. Plaintiffs are also permitted to submit a declaration

from an individual with knowledge of these issues.

       IT IS FURTHER ORDERED that Plaintiffs’ motion to strike is DENIED.

SO ORDERED.

Dated: June 2, 2021
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
